PER CURIAM:
Forrest D. Aikins, a state prisoner, appeals from a denial of a petition for a writ of habeas corpus addressed to the United States District Court for the District of Arizona. The court’s jurisdiction was predicated on 28 U.S.C. § 2253.
Petitioner had been charged in the Superior Court of Maricopa County, Arizona, with one count of possession of heroin for sale and one count of possession of cocaine for sale, both in violation of Arizona Revised Statutes 36-1002.01. A pretrial motion to suppress evidence was denied after which trial was to the court without a jury in which the defendant was found guilty on both counts and sentenced to serve a term in the Arizona State Prison. The conviction was affirmed on appeal by the Arizona Court of Appeals, a petition for rehearing denied and petitioner’s application for review to the Arizona Supreme Court was denied. State v. Aikins, 17 Ariz. App. 328, 497 P.2d 835 (1972), petition for rehearing denied, No. 2538-PR (Ariz.Sup.Ct. Sept. 14, 1972).
The opinion of the District Court covers the critical issues raised by the appellant here and for the reasons stated there, 367 F.Supp. 401 (D.Ariz.1972), we affirm the judgment.